Earl Warren: John T. Gojack, Petitioner, versus United States. Mr. Maroney.
Kevin T. Maroney: Mr. Chief Justice and may it please the Court. Yesterday, I had pointed out certain of the evidence in the case which showed that the Committee, the time the hearings were set for Fort Wayne, had no knowledge of the scheduled election at (Inaudible), but that a continuance was granted when a responsible request for such a continuance was made by petitioner's then counsel. The hearings were continued from February 21 to February 28, which was the time period requested, I think they requested at least a week, and petitioner appeared on the latter date, February 28, in Washington. He testified extensively on February 28 and March 1. He answered a large number of questions concerning his union offices, his military service, his occupations and employment, but he refused to answer questions concerning activities in the Communist Party or connected with the Communist Party challenging the right of the Committee to ask such questions which he alleged were in violation of his First Amendment rights.
John M. Harlan II: Did he have a prepared statement?
Kevin T. Maroney: Yes, sir, he did.
John M. Harlan II: Where is it?
Kevin T. Maroney: It's set forth in the record at page 201. The prepared statement was submitted at the outset of the hearings. The petitioner was not the first witness, he was the third witness. The first three witnesses, all were represented by the same counsel and the written statement, which is in the record, was submitted on behalf of those first three witnesses including the petitioner and was submitted to the Committee at the beginning of the hearings. The statement challenges the lack of a legislative purpose. It alleges the purpose of the hearing was to force UE out of business. It alleges that the purpose of breaking a union is not authorized by Public Law 601 and that even if such a purpose were authorized, it would violate the First Amendment and that the basic resolution is unconstitutional and the disclosure of his political beliefs or their political beliefs would violate their First -- First Amendment rights.
Felix Frankfurter: Mr. Maroney, does the -- the ground of objections -- the statement of objections to which you've just referred cover the claims of invalidity urged by Mr. Donner or are you claiming that some of the things now urged -- urged in the Court have not been raised at the Committee hearing?
Kevin T. Maroney: Well, the first -- the first point in this written statement is that the Committee is not engaged in a legislative investigation for a bona fide legislative purpose. And then, it goes on to --
Felix Frankfurter: I've -- I've read it and I know what's in it. I just want you to tell me whether, in this case as in prior cases, the Government says that some of the points raised in the Court -- in the Court proceedings had not been raised at the hearing. Have we got any such question in this case?
Kevin T. Maroney: I think that the -- the general point they raised as to the charges of exposure and union busting would be barely in that general objection made in the written statements, Your Honor.
John M. Harlan II: How about pertinency?
Kevin T. Maroney: No pertinency objection. No, sir. We -- we think it's clear that at no time has petitioner raised an objection as to pertinency. I think in his brief, now he does, but he didn't do it before -- before the Committee.
Earl Warren: Mr. Maroney, may I ask you if it had not been for this caustic telegram that you -- you mentioned yesterday on the question of exposure for exposure's sake, would your position be the same here?
Kevin T. Maroney: On -- on the question of exposure, yes, sir.
Earl Warren: Yes. You don't -- in other words, you don't rely on that telegram as provocation for the things that were said by the Chairman of the Committee.
Kevin T. Maroney: Only -- only on the allegations which they make, and which they have made continuously concerning the fact that the Committee was engaged in union busting.
Earl Warren: Yes.
Kevin T. Maroney: And, it was -- the discussion at the interview with Mr. Goldstein, who was a Washington representative of the petitioner's union, coupled with a telegram was what gave rise to Congressman Walter's retort to the provocations of the telegram and to the accusations of Mr. Goldstein at that interview, but --
Earl Warren: But the --
Kevin T. Maroney: -- the exposure --
Earl Warren: Yes.
Kevin T. Maroney: -- argument, generally, goes beyond that. They go to newspaper clippings which quote “members of the Committee” and to other sources which purport to quote “members of the Committee” on the --
Earl Warren: But, if it were not for that telegram, would your -- would your case be any different here?
Kevin T. Maroney: Not -- not on the question of exposure, Your Honor.
Earl Warren: Yes.
Kevin T. Maroney: On the exposure argument, we rely on this Court's decisions in Watkins and Barenblatt in which the -- substantially the same contentions were made based on similar evidence, statements of members of the Committee and things of that sort, which they urge and show that the Committee was engaged in a pattern of exposure.
Earl Warren: Well, I don't suppose, in either of those cases, there was anything like there is here where the Chairman of the Committee says that he feels that his duty to put this union out of business and --
Kevin T. Maroney: Well --
Earl Warren: -- I just wondered if -- if you thought that in, in and of itself would show the purpose of the Committee or whether you consider that that was provoked by the telegram and was, therefore, excusable.
Kevin T. Maroney: That particular statement, Your Honor, was made, we think, in -- as a result of the provocation of the telegram and of the accusation made by Mr. Goldstein at the U -- at this interview which was recorded, the statement about putting the union out of business. Moreover, the -- we think that, under the Court's decisions in Watkins and Barenblatt where the Court said that it would not look into -- it could not inquire into the motives of members of the Committee where it appeared from the record that a legislative purpose of the Congress was being served. In -- in the Barenblatt case the Court said in part that so long as Congress acts in pursuance of a -- of its constitutional power, the judiciary lacks authority to intervene on the basis of the motives which spur the exercise of that power. A similar statement was made in Watkins where the Court there said that their motives alone would not vitiate an investigation which had been instituted by a House of Congress if that assembly's legislative purpose is being served. Now, in this case, we think it clear that the record demonstrates that the Committee here was, at the time of these hearings, engaged in a le -- in a proper legislative purpose. The District Court made such a finding and that finding is quoted in the Court of Appeals opinion in the record at page 229. The Court of Appeals made a similar finding that there was a dominant legislative purpose in these hearings and of course, we think that -- that those findings and conclusions of the lower courts are amply supported by the record. At the outset of the hearings at which petitioner testified, the Committee Chairman announced and his part of his opening statement, which is set forth on page 6 of our brief, he stated there will be considered at this hearing testimony relating to Communist Party activities within the field of labor. The methods used by the Communist Party to infiltrate labor organizations and the dissemination of Communist Party propaganda. Similar statements were made during the course of various colloquy with the witness during his interrogation and in connection with questions which he refused to answer made by members of the Committee, urging him to answer and such statements are set forth in our brief at pages 10 and 12, reiterating the interest of the Committee in ascertaining the extent of Communist infiltration of labor unions and his knowledge concerning such activity which the Committee was seeking him to testify. Additionally, the -- there is in the record also the Committee's 1955 annual report which begins in the record at page 126 -- or -- or 128, rather and in that annual report, the Committee refers to the Fort Wayne hearings, the hearings at which this petitioner testified. They -- the Committee reports that documented proof that a Communist dominated union siphons off worker's dues for Communist purposes was produced in the course of Committee investigations and hearings on District 9 of the UE. Committee also reported, and this statement appears on page 131, that these documents which had been introduced contained incontrovertible evidence of the leadership of District 9 had diverted workers' union dues to -- to the support of the Communist Party.
Earl Warren: Was that before or after -- that report, before or after the -- the hearing?
Kevin T. Maroney: This is after the hearings, Your Honor. This is for the year 1955 at which the Committee was reporting to the Congress in its annual report concerning its activities during the year, and that report makes reference to these hearings and the findings and conclusions that the Committee was making as a result, in part, of the testimony adduced at these hearings. The report --
Earl Warren: Could that be used to support the hearing -- an afterthought in what was written by the Committee a year afterwards?
Kevin T. Maroney: Well, the Committee's report, Your Honor, and the legislative recommendations which the Committee also makes in that report is support for the contention that the Committee had a proper legislative purpose at the time of the -- of the hearings here. There is also in the record the -- I think it's Exhibit 7, the Committee's report for the year 1954 which is the preceding year and which refers to the Committee's investigation of Communist activity in the labor field, plus --
Speaker: (Inaudible)
Kevin T. Maroney: I'll try to get in a minute, Your Honor. Now, additionally, the Court-- or the Congress has, from time-to-time, as the Court knows, passed legislation which has dealt with the problem of Communist activity in the labor field. The Communist Control Act of 1954, which was a year preceding these hearings, was passed and which added to the two categories of Communist organizations established in the Internal Security Act of 1950, added the third category of a Communist-infiltrated organization which is defined in the statute as an organization do -- as a labor organization dominated and controlled by the Communist Party. The -- the Section 9 (h) of the Taft-Hartley Act, which required affidavits of non-Communist union officers, shows the interest of Congress continuously in the problem of Communist activity in the labor field, and a number of other statutes, the recent repeal of Section 9 (h) and the enactment of the new statute which prohibits members of the Communist Party from holding union offices contemporaneous with being members of the party. Now, in just the -- I think that pretty well sums up our contentions on the legal points made in this case. Your Honor, there's a colloquy concerning the admissibility of Exhibit 7 which begins at page 15 of the record and two extracts are quoted by the Court at page 20 and 21. That -- those extracts or one of them deals with the Communist Party colonization program.
Potter Stewart: Mr. Maroney, I don't know how much relevance it is, but just to enlighten my ignorance, Section 9 (h) is -- was repealed in 1959, was it not?
Kevin T. Maroney: Yes, sir.
Potter Stewart: And what was substituted in its place, could you tell us?
Kevin T. Maroney: Your Honor, I'm not sure that it was substituted as a -- as a package --
Potter Stewart: But something else was enacted.
Kevin T. Maroney: But at about that same time, there was enacted the statute which is really in two parts. The first part of the statute prohibits individuals convicted of certain -- certain criminal offenses from -- within the preceding five years, I think, from holding jobs in certain union --
Potter Stewart: Union office.
Kevin T. Maroney: -- union offices unless, I think, there's a provision whereby the Parole Board can certify that they have been rehabilitated and, therefore, can hold the job. There's a second part to that which prohibits members of the Communist Party from holding certain high level union offices.
Potter Stewart: Now, what are the sanctions --
Kevin T. Maroney: It's a criminal offense.
Potter Stewart: What is -- what are the present sanctions to enforce those provisions?
Kevin T. Maroney: It's -- it's a criminal offense --
Potter Stewart: It's a criminal offense.
Kevin T. Maroney: -- for a Communist Party member to hold such a union position.
Potter Stewart: On his part.
Kevin T. Maroney: On his part.
Potter Stewart: Is there any sanction against the union as there was in the provisions of 9 (h)? 9 (h), of course, prevented the --
Kevin T. Maroney: I understand.
Potter Stewart: -- took away from the union the protected -- the protection of the --
Kevin T. Maroney: This isn't tied up with any NLRB rights, as I understand it, Your Honor, it is strictly a criminal offense as I recall it and I --
Potter Stewart: Do you recall it?
Kevin T. Maroney: I can get the citation and --
Potter Stewart: Well, we're pretty far-field from the issue in this case.
Kevin T. Maroney: No.
Potter Stewart: But you did mention it and I was curious.
Kevin T. Maroney: But -- but it's a criminal offense for a member of the party to hold such a union position. There is a case which has been initiated under that statute in California against, I think, Archie Brown. That case has not yet come to trial. I think they've had preliminary motions on constitutional arguments and so forth, but that is --
John M. Harlan II: Am I right --
Kevin T. Maroney: That is the first case --
John M. Harlan II: Am I right in thinking that there was no Fifth Amendment claim interposed at any stage of this proceeding?
Kevin T. Maroney: That's correct, sir.